                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )      CASE NO. 2:17-CR-487-WKW
                                          )                (WO)
LAQUANDA GILMORE                          )
GARROTT                                   )

                  MEMORANDUM OPINION AND ORDER

      This is a case where the time does not fit the crime; or, more specifically, the

offender.   LaQuanda Gilmore Garrott was charged in a November 1, 2017

indictment with ten counts of aiding and assisting in the filing of false federal

income tax returns in violation of 26 U.S.C. § 7206(2). Each count carries a

statutory maximum sentence of 3 years’ imprisonment and a $100,000 fine. See 26

U.S.C. § 7206. Per a plea agreement under Federal Rule of Criminal Procedure

11(c)(1)(A), Garrott pleaded guilty to only one of those counts. (Doc. # 28.) The

government promised to move to dismiss the other nine counts at sentencing.

      When it came time for sentencing, it became clear that this plea agreement

would result in an unreasonable sentence.         The presentence report revealed

Garrott’s extensive criminal history, including no less than eighty-seven previous

convictions, detailed below. With a total offense level of 22 and a criminal history

category of III, Garrott’s guidelines range would have been 51 to 63 months,

without an acceptance-of-responsibility reduction. But because she pleaded guilty
to just one count, the plea agreement limits Garrott’s sentence to no more than the

statutory maximum of 36 months’ imprisonment.

      This court has a duty to “impose a sentence sufficient, but not greater than

necessary, to comply” with the statutory purposes of sentencing.          18 U.S.C.

§ 3553(a). These purposes include the need for the sentence imposed “to reflect

the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense,” see id. § 3553(a)(2)(A), “to afford adequate

deterrence to criminal conduct,” see id. § 3553(a)(2)(B), and “to protect the public

from further crimes” of Garrott, see id. § 3553(a)(2)(C). In evaluating whether the

sentence furthers these purposes, the court must consider “the nature and

circumstances of the offense and the history and characteristics” of Garrott. See id.

§ 3553(a)(1).

      Considering Congress’s sentencing mandate and the history and

characteristics of Garrott, the court is convinced that a sentence of 36 months

would not merely be unreasonable but would be outright irrational.               The

presentence report showed that Garrott has seventy-nine convictions for writing

bad checks, four for theft, one for reckless endangerment, one for domestic

violence and harassment, one for giving a false name to law enforcement, and one

for driving with a revoked license and using a license plate to conceal one’s

identity. So far, however, Garrott has managed to serve, by the court’s estimation,


                                         2
only 13 days’ custody on those prior convictions, not counting 30 days served on a

probation revocation. Fourteen of Garrott’s custodial sentences were suspended.

Garrott was ordered to pay restitution at least twelve times, and still owes at least

$6,680.71 in unpaid restitution. Additionally, the court calculates that Garrott has

been in the criminal justice system — by serving probation, by being subject to an

unpaid restitution order, or, for most of the time, both — uninterrupted, from

September 23, 2003, to the present.1 The sheer volume of criminal conduct, as

well as its nature — rife with falsity and fraud — demonstrates the impropriety of

a 36-month sentence.

      More than criminal history is relevant here. Garrott’s relevant conduct,

according to the presentence report, is much more serious than the ten pending

charges suggest. Garrott submitted returns under three different electronic filing

identification numbers (EFIN), filed approximately 100 false tax returns —

totaling $674,372 in fraudulent refunds — which were all paid out by the IRS.

      Put simply, 36 months’ imprisonment would thwart the purposes of

§ 3553(a). With the guidelines in play, Garrott’s guidelines range would be as

high as 51 to 63 months, depending on whether she receives an acceptance-of-

responsibility reduction. Such a properly calculated guidelines sentence may be

presumed reasonable on appeal. See Rita v. United States, 551 U.S. 338, 347


      1
          An analysis of Garrott’s criminal history is included below as the court’s Exhibit A.

                                                 3
(2007). And were all ten counts in play, Garrott would potentially be facing a 30-

year maximum sentence.

      If Garrott wishes to withdraw her plea, the court will set a date for the next

Montgomery trial term. The court expresses no view on either the weight or the

nature of the evidence against Garrott, see United States v. Diaz, 138 F.3d 1359,

1363 (11th Cir. 1998), abrogated on other grounds by United States v. Davila, 569

U.S. 597 (2013), or what sentence Garrott would receive if she were found guilty

on some or all of the ten counts, see United States v. Bruce, 976 F.2d 552, 555–58

(9th Cir. 1992), abrogated on other grounds by United States v. Davila, 569 U.S.

597 (2013). But it is not inappropriate for the court to express its view that a

particular sentence is too lenient: “A decision that a plea bargain will result in the

defendant’s receiving too light a sentence under the circumstances of the case is a

sound reason for a judge’s refusing to accept the agreement.” United States v.

Bean, 564 F.2d 700, 704 (5th Cir. 1977).

      Finally, Garrott’s belated motion for a status conference warrants brief

mention. Garrott, through counsel, sought a status conference so the “parties can

discuss with the Court its concerns regarding the first plea agreement in order to

try to fashion a new plea agreement or decide to go to trial.” (Doc. # 63.) Two

things should be said in response. First, the court made its view of a 36-month

sentence clear at the January 16, 2019 hearing when it brought up Garrott’s


                                           4
extensive criminal history, including seventy-nine bad check convictions. Second,

this motion borders on an invitation for the court to engage in plea negotiations,

which of course it cannot do. See Fed. R. Crim. P. 11(c)(1). The court declines to

say what an appropriate sentence is in this case. It will only say that 36 months’

imprisonment is inappropriate, for the reasons described.

       Relatedly, Garrott did not follow the court’s instructions in the January 16,

2019 hearing. After rejecting the plea agreement, the court asked Garrott and her

counsel to talk to the government and notify the court of her intentions within two

weeks. Garrott did not do so. Instead, she filed the motion for status conference

less than a week before the rescheduled sentencing. The court needs to know

Garrott’s intentions so it can determine how to proceed.

       Accordingly, it is ORDERED that Garrott is directed to confer with the

government and file a written notice with the court on or before March 6, 2019,

stating whether she still intends to plead guilty or wants to go to trial.2

       DONE this 20th day of February, 2019.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE




       2
          Another binding plea agreement — under Rule 11(c)(1)(A) or (c)(1)(C) — after a
binding plea agreement has been rejected, would most likely be viewed as a guess as to what the
judge is thinking, or bait to catch the best deal. Until there is a sentencing hearing, the court
maintains, as it should, an open mind as to what constitutes a reasonable sentence.

                                               5
                                                     EXHIBIT A


                                               LaQuanda Gilmore Garrott
                                                Criminal History Summary


   Conviction          No. of Counts      No. of        Probation?    Custody?        Probation      Fine?   Restitution?
                                         FTP/FTA                                      Revoked?
Reckless           1                                                 30 days                        $250
Endangerment                                                         custody,
(1/3/03)                                                             split, 5 days
                                                                     imposed
False Name to LE   1                                  Informal                                      Yes
(2/19/03)
DV / Harassment    1                                                 30 days,                       Yes
(5/7/03)                                                             suspended
Theft 3rd          1                                                                                Yes
(6/11/03)
Theft 3rd          1                                  1 year         10 days,                       Yes
(9/23/03)                                             unsupervised   suspended
Bad Check          11                  4 FTP          1 year         12 months,                     Yes      Yes, paid in
(7/23/04)                                                            suspended                               full 3/21/13
Bad Check          1                   1 FTP                                                        Yes      Yes, paid in
(11/4/04)                                                                                                    full
                                                                                                             7/19/2010
Bad Check          9                   2 FTA          1 year         12 months,      Extended 6              Yes, paid in
(9/10/04)                                                            suspended       months, then            full
                                                                                     removed                 5/3/2013
                                                                                     early
Bad Check      11                  1 year         1 year,        Extended 6          Yes
(10/3/08)                                         suspended      months
Bad Check      1                   2 years        1 year,                     Yes
(9/9/09)                                          suspended
Bad Check      5    1 FTA          2 years        30 days,                           Yes, owes
(1/12/10)                                         suspended                          $2,042.76
Bad Check      3    1 FTP                         1 day (time                 $500
(6/22/12)                                         served)
Theft 3rd      1                   2 years        1 year,                     Yes    Yes, paid in
(7/25/12)                          unsupervised   suspended                          full 2/11/13
Theft 3rd      1                   3 years        24 months,     Yes, 30 days Yes    Yes, owes
(8/22/17)                                         suspended      custody;            $2,289
                                                                 another
                                                                 revocation
                                                                 hr’g
                                                                 scheduled
Bad Check      4    1 FTP, 1 FTA   2 years        1 year,                            Yes, owes
(8/10/16)                          unsupervised   suspended                          $2,348.95
DWR/License    1                   1 year         7 days, time   Violation    Yes
Plate/Window                                      served         affidavit
Tint                                                             filed,
(1/5/17)                                                         warrant
                                                                 issued
Bad Check      10                  10 years       1 year,                     Yes    Yes
(5/14/18)                          unsupervised   suspended
Bad Check      10                  10 years       1 year,                     Yes    Yes
(5/14/18)                          unsupervised   suspended
Bad Check      10                  10 years       1 year,                     Yes    Yes
(5/14/18)                          unsupervised   suspended
Bad Check      4                   10 years       1 year,                     Yes    Yes
(5/14/18)                          unsupervised   suspended
TOTALS   79 bad check        7 failures to   56 years        14             Probation    $750+      Currently
                             pay             probation       suspended      extended     (unclear   owes
         4 theft                             (aggregate;     sentences      twice        from the   $6,680.71
         (shoplifting)       4 failures to   some terms                                  record)    in unpaid
                             appear          effectively     13 days on     Revoked                 restitution
         1 reckless                          run             all counts +   once,
         endangerment                        concurrently)   30 days on     another
                                                             probation      revocation
         1 DV /                                              revocation =   hr’g
         harassment                                                         scheduled
                                                             43 days        for same
         1 false name to                                     total time     probation
         law                                                 served
         enforcement
                                                                            Violation
         1 driving while                                                    affidavit
         revoked, using                                                     filed and
         license plate to                                                   warrant
         conceal identity,                                                  issued in
         window tint                                                        another
         violation

         87 total
         convictions in
         15 years
                                                                                                                                                                       Bad
               Reckless                   DV /                                                           Bad Check                                                    Check        Bad Check
            Endangerment               Harassment                  Theft 3rd                                (9X)                                                      (11X)           (5X)
                1/3/03                   5/7/03                    9/23/03                                9/10/04                                                    10/3/08        1/12/10

                                                                               1 yr probation                                   1 yr probation starting 9/10/04, +
                                                                                                                                        unpaid restitution

                          False                     Theft                                         Bad                   Bad                                                     Bad
                         Name to                     3rd                                         Check                 Check                                                   Check
                           Law                     6/11/03                                       (11X)                11/4/04                                                  9/9/09
                          Enfor.                                                                7/23/04
                         2/19/03

                                                            Driving w/
                                                             Revoked
                                                              Use of
                                                              License
                                                             Plate to
                                                            Conceal ID
                                                             Window
                Bad Check                                       Tint                                    Bad Check         Bad Check
                   (3X)                                      Violation                                    (10X)              (4X)
                 6/22/12                                      1/5/17                                     5/14/18           5/14/18
2 yrs probation +              2 yrs probation starting                          2 yrs probation starting 8/22/17 +
unpaid restitution           7/25/12 + unpaid restitution                                unpaid restitution

                     Theft 3rd                         Bad Check     Theft 3rd                        Bad Check           Bad Check
                     7/25/12                              (4X)       8/22/17                            (10X)               (10X)
                                                        8/10/16                                        5/14/18             5/14/18


             KEY:                                                                                    The four sets of bad-check
                                                                                                     convictions on 5/14/18,
             RED: Crime involved violence                                                            although sentenced on the same
             BLUE: Crime involved falsity/fraud                                                      day, are based on separate
                                                                                                     conduct and appear to arise out
             GREEN: Property crimes                                                                  of four separate charging
                                                                                                     instruments.
